                       IN THE UNITED,STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                SOUTHERN DMSION
                                  No. 7:09-CR-11-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
SHAWN ALEXANDER POWELL,                       )
                                              )
                          Defendant.          )


       On July 20, 2020, Shawn Alexander Powell ("Powell" or "defendant'') moved pro se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238--41 (2018) (codified as amended at 18 U.S.C. § 3582) [D.E. 76]. On May 26,

2021, Pow~ll, through counsel, filed a memorandum and exhibits in support [D.E. 79]. On June 8,

2021, the government responded in opposition and filed an exhibit in support [D.E. 82]. As

explained below, the court denies Powell's motion.

                                                  I.

       On April 20, 2009, pursuantto a written plea agreement, Powell pleaded guilty to conspiracy

to possess with the intent to distribute more than five grams of cocaine base (crack). See [D.E. 21,

22]. On September 22, 2009, the court held Powell's sentencing hearing and adopted the facts set

forth in the Presentence Investigation Report ("PSR"). See [D.E. 33-3 5]. After addressing Powell's

objections, the court calculated Powell's total offense level to be 35, his criminal history category

to be VI, and his advisory guideline range to be 292 to 365 months' imprisonment See [D.E. 35]

4-57. After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court varied

down and sentenced Powell to216months' imprisonment. See id. at58-81; [D.E. 34] 2. The court



            Case 7:09-cr-00011-D Document 86 Filed 06/15/21 Page 1 of 9
    also announced that even if it miscalculated the advisory guideline range, then it would impose the

    same sentence as an alternative variant sentence. See [D.E. 35] 83. Powell did not appeal.

           On June 17, 2013, Powell moved prose for a sentence reduction [D.E. 37]. On December

    9, 2013, Powell, through counsel, amended the motion [D.E. 43]. On January 22, 2014, the court

    denied the motion [D.E. 44]. Powell appealed [D.E. 45]. On July 1, 2014, the United States Court

    ofAppeals for the Fourth Circuit affirmed. See United States v. Powell, 577 F. App'x 207, 207 (4th

    Cir. 2014) (per curiam) (unpublished); [D.E. 49]. On November 3, 2014, the Supreme Court ofthe

    United States denied Powell's petition for writ of certiorari. See Powell v. United States, 574 U.S.

    986 (2014).

           On November 21, 2014, Powell moved prose for a sentence reduction [D.E. 52]. On

    November 25, 2015, Powell, through counsel, moved for a sentence reduction under 18 U.S.C.

    § 3582(c)(2), U.S.S.G. § lBl.10, and Amendment 782 [D.E. 54]. On June 20, 2018, the court

    denied the motions [D.E. 57].

           On July 22, 2019, Powell moved for sentence reduction under section 404 of the First Step

    Act, 132 Stat. at 5222 [D.E. 60]. On April 6, 2020, the court denied Powell's motion [D.E. 70].

    Powell appealed [D.E. 71]. On May 25, 2021, the Fourth Circuit affirmed. See [D.E. 77].

           On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

    5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

    motion for compassionate release. Under the First Step Act, a sentencing court may modify a

    sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

    defendant after the defendant has fully exhausted all admini~trative rights to appeal a failure of the
/



    [BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

    arequestbythewardenofthedefendant'sfacility, whicheverisearlier." 18U.S.C. § 3582(c)(l)(A).

                                                      2

                  Case 7:09-cr-00011-D Document 86 Filed 06/15/21 Page 2 of 9
          After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3SS3(a)and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.
      I


          The Commission policy statements includ~ U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment tep:n. (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


          1
              Application note 1 to U.S.S.G. § lBl.13 states in full:

          1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
                  requirements of subdivision (2), extraordinary and compelling reasons exist
                  under any of the circumstances set forth below:

                  (A) Medical Condition of the Defendant.-

                          (i) The defendant is suffering from a terminal illness (i.e., a serious and
                              advanced illness with an end oflife trajectory). A specific prognosis
                              of life expectancy (i.e., a probability of death within a specific time
                              period) is not required. Examples include metastatic solid-tumor
                              cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                              disease, and advanced dementia.

                                                       3

                 Case 7:09-cr-00011-D Document 86 Filed 06/15/21 Page 3 of 9
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy




                      (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                or

                            (III) experiencing deteriorating physical or mental health because
                                of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment of a correctional facility
                            and from which he or she is not expected to recover.

                (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

             Case 7:09-cr-00011-D Document 86 Filed 06/15/21 Page 4 of 9
statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

       The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See,~, United States v. High, 997 F.3d 181, 186 (4th Cir. 2021); United States

v. Kibble, 992F.3d 326, 330-31 (4th Cir. 2021); United States v. McCoy, 981 F.3d271, 280-84 (4th

Cir. 2020). Rather,"[section] lB 1.13 only applies when a request for compassionate release is made

upon motion of the Director of the [BOP]." Kibble, 992 F.3d at 330-31. Nevertheless, section

lB 1.13 provides informative policy when assessing an inmate's motion, but a court independently

determines whether "extraordinary and compelling reasons" warrant a sentence reduction under 18

U.S.C. § 3582(c)(l)(A)(i). See High. 997 F.3d at 186; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

section 3SS3(a) factors. See, e.g., McCoy. 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101-03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-l, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

       On April 26, 2021, Powell's counsel submitted a request for compassionate release on

Powell's behalf, but received no response. See [D.E. 79] 4; [D.E. 79-1]. The government has not

invoked section 3582's exhaustion requirement. See United States v. Almn, 960 F.3d 831, 833-34



                                                s
            Case 7:09-cr-00011-D Document 86 Filed 06/15/21 Page 5 of 9
(6th Cir. 2020).2 Accordingly, the court addresses Powell's claim on the merits.

       Powell seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Powell cites the COVID-19 pandemic and his asthma, methicillin-resistant staphylococcus

aureus ("MRSA"), and obesity. See [D.E. 76] 2; [D.E. 79] 5-7; [D.E. 79-2]. Powell also cites the

conditions at FCI Fort Dix,3 his rehabilitation efforts, his release plan, his new advisory guideline

range, and that he has served over 76% of his sentence. See [D.E. 76] 1-2; [D.E. 79] 2, 9-12.4

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

sheisnotexpectedtorecover." U.S.S.G. § lBl.13 cmt.n.l(A)(ii). AlthoughPowellstatesthathe

suffers from asthma, MR.SA, and obesity, he has not demonstrated that he is not going to recover

from these conditions or that they cannot be treated while Powell serves his sentence. Moreover,

Powell has refused the COVID-19 vaccine, which undermines any legitimate claim of fear of

contracting the virus. See [D.E. 82] 3, 19-20; [D.E. 82-1]. Accordingly, reducing Powell's sentence

is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Powell's medical conditions, Powell's rehabilitation efforts, his release plan,



       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.
       3
         Powell is incarcerated at FCI Terre Haute. See Find an Inmate, Federal Bureau of Prisons,
https://www.bop.gov/inmateloc/ (search name field for "Shawn Powell") (last visited June 14, 2021 ).
       4
          Powell's new advisory guideline range is 188 to 235 months' imprisonment based on a
total offense level 31 and criminal history category VI. See [D.E. 66] 2; cf. United States v.
Lancaster, 997 F.3d 171, 174-76 (4th Cir. 2021); McCoy. 981 F.3d at 280-88.

                                                 6

            Case 7:09-cr-00011-D Document 86 Filed 06/15/21 Page 6 of 9
and his new advisory guideline range are extraordinary and compelling reasons under section

3S82(c)(l)(A). Cf. United States v. Rai!!, 9S4 F.3d S94, S97 (3d Cir. 2020) ("[T]hemere existence

of COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release, especially considering BOP's statutory role, and its

extensive and professional efforts to curtail the virus's spread."). Even so, the section 3553(a)

factors counsel against reducing Powell's sentence. See High. 997 F.3d at 187-91; Kibble, 992 F.3d

at 331-32; United States v. Chambliss, 948 F.3d 691. 693-94 (5th Cir. 2020); Clark, 2020 WL

1874140, at *3-8.

       Powell is 36 years old and engaged in serious criminal conduct from 2005 to 2008. See PSR

ft 5-9. Powell is accountable for distributing 1.73 kilograms of cocaine base (crack) and 1.48
kilograms of cocaine. See id. Additionally, Powell recklessly created a substantial risk of death or

serious bodily injury by fleeing from arrest in his car in a residential area. See id.     ft 5, 9, 49.
Moreover, Powell has a deplorable criminal record, has performed poorly on supervision, and has

made a career of drug dealing since being expelled from the fifth grade. See id.          ft 7. 12-27.
Powell's convictions include, inter alia, larceny, hit/run failure to stop for property damage, reckless

driving to endanger (two counts), flee/elude arrest with a motor vehicle, speeding in a school zone,

resisting a public official, possession of stolen goods/property, breaking and entering, breaking and

entering a motor vehicle (three counts), possession of marijuana, eluding arrest by motor vehicle

with three aggravating factors, and possession of cocaine. See id. ft 12-27. Although Powell has

taken some positive steps while incarcerated, he sustained disciplinary infractions for being in an

unauthorized area, two counts of being absent from assignment. possession -of gambling

paraphernalia, possession of a rumu-dous tool (cellphone), and refusing to obey an order. See [D.E.

66] 2; [D.E. 70] 3; [D.E. 79] 11-12. Possessing a cell phone in prison is, very serious misconduct.

                                                   7

            Case 7:09-cr-00011-D Document 86 Filed 06/15/21 Page 7 of 9
Cf. United States v. Melton, 761 F. App'x 171, 173-77 (4th Cir. 2019) (per curiam) (unoublished).

That Powell possessed the cell phone in 2017 suggests to this court that Powell will not comply with

the law when he is ultimately released..

       The court has considered Powell's exposure to COVID-19, his vaccine refusal, his medical

conditions, his rehabilitation efforts, and his release plan. Cf. Pepper v. United States, 562 U.S. 476,

480-81 (2011); Higa 997 F.3d at 187-91; United States v. McDonald, 986 F.3d 402,412 (4th Cir.

2021); United States v. Mm:tm, 916 F.3d 389, 398 (4th Cir. 2019). Having considered the entire

record, the steps that the BOP has taken to address COVID-19 and to vaccinate Powell, the section

3553(a) factors, Powell's arguments, the government's persuasive response, and the need to punish

Powell for his serious criminal behavior, to incapacitate Powell, to promote respect for the law, to

deter others, and to protect society, the court declines to grant Powell's motion for compassionate

release. See, e.&, Chavez-Meza v. United States, 138 S. Ct. 1959, 1966-68 (2018); High. 997F.3d

at 187-91; RY:ffin, 978 F.3d at 1008-09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No.

4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F.

App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

       As for Powell's request for home confinement, Powell seeks relief under the CARES Act.

See [D.E. 76]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy. No. 3: 19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Powell's request for home confinement.

                                                   8

            Case 7:09-cr-00011-D Document 86 Filed 06/15/21 Page 8 of 9
                                          II.

      In sum, the court DENIES Powell's motion for compassionate release [D.E. 76], and

DISMISSES Powell's request for home confinement.

      SO ORDERED. This _rs: day of June 2021.




                                                United States Dis1rict Judge




                                           9

           Case 7:09-cr-00011-D Document 86 Filed 06/15/21 Page 9 of 9
